Citation Nr: 1442919	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  10-41 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a stomach injury.

2.  Entitlement to a rating in excess of 10 percent for hemorrhoids.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran served on active duty from September 1955 to September 1957.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This claim was previously before the Board in March 2014, at which time the Board remanded it for additional development.  The requested development has been completed, and the claim is properly before the Board for appellate consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The record does not reflect that the Veteran has residuals of stomach injury that are causally or etiologically related to service.

2.  The Veteran's hemorrhoids are not characterized by persistent bleeding with secondary anemia or with fissures.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a stomach injury have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

2.  The criteria for an evaluation in excess of 10 percent for hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.114, Diagnostic Codes 7336 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 
	
Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.   

The VCAA duty to notify was satisfied by way of a letter sent to the Veteran in October 2008 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  The Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content, as to all claims. 

Next, VA has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains service treatment records (STRs), VA treatment records, and private treatment records.  The Veteran had a VA examination in May 2014.  Findings from the examination report are adequate for the purposes of deciding the claim on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Therefore, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.

II.  Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

The Veteran has stated that during service he fell and struck his stomach on another individual's boot.  The RO noted in the September 2010 Statement of the Case that the STRs show that in March 1956 the Veteran was treated for stomach cramps after a blow to the stomach.  While the STRs that are of record do not show such treatment, the Board accepts as true the Veteran's reports and the RO finding regarding the incident.  The STRs show that the Veteran indicated on a September 1957 medical history report that he had never had stomach or intestinal problems.  The September 1957 separation examination did not indicate any stomach disabilities.

At an April 1959 VA examination the Veteran's digestive system was normal.  There was marked supro-pubic tenderness with occasional burning on micturition.  The Veteran was diagnosed with a moderate urinary tract infection that was a residual of a lower abdominal injury from service.

Private treatment records from May 2008 indicate a history of colon and prostate cancer, and February 2009 treatment records indicate a history of prostate cancer and erectile dysfunction.

The Veteran had a VA examination in July 2012 at which he was diagnosed with GERD and colon cancer, resected.  He reported falling on another soldier's boot while jogging and having pain in this area since then.  The Veteran said that he had chronic watery stool once a day.  The examiner noted that he had a prescription for Lomotil, which was common for the treatment of diarrhea.  The Veteran reported having been on medication for GERD for four to five years.  There were four or more episodes a year that lasted for less than a day at a time, continuous abdominal pain, and anemia.  The examiner noted that the treatment records did not show continuous abdominal pain from military service and that GERD and colon cancer arose after military service.  They were less likely than not related to the blunt trauma to the abdomen from military service.  There was no documented evidence of a chronic condition secondary to a blunt blow to the lower abdomen during military service.

In May 2014 the Veteran underwent another VA examination at which he was diagnosed with GERD and colon cancer in remission.  He reported pain in the area of his abdomen that was struck by a boot during service and of diarrhea twice a day.  The Veteran also complained of pain in his groin area and of impotence.  The examiner felt that since the Veteran had five children it was unlikely that impotence was from falling on another soldier's boot.  The examiner felt it was more likely related to prostate cancer and/or aging.  Furthermore, the record did not show treatment for a genitourinary condition for over 40 years after service, and the Veteran did not have any genitourinary symptoms.  The examiner also did not feel that the Veteran had a stomach condition incurred in or caused by service.  It was noted that the discharge physical did not show any type of inguinal or lower abdominal pain.  Furthermore, the examiner felt that had the condition been ongoing it would have been expected for there to have been treatment for the past 40 years.  The current complaints of diarrhea were more likely related to colon cancer.

While the Veteran has made statements to the effect that he has residuals of a stomach injury related to service, he is not competent to make such a determination.  His statements on etiology are therefore not afforded probative value.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir.2006)) (though the Federal Circuit held that lay evidence may be competent to establish a diagnosis of a condition, it did not state that lay evidence may be used to determine medical etiology).  There are no competent opinions of record indicating that there is a connection between the GERD, diarrhea, and erectile dysfunction and the Veteran's active service, to include the in-service blow to the abdomen from a boot.  Furthermore, the record does not show treatment or a diagnosis related to erectile dysfunction, GERD or diarrhea for over 40 years after service.  In this regard, evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Because the evidence preponderates against the claim of service connection for residuals of a stomach injury, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990). 



II.  Increased Ratings

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4 (2013).  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155 (2002).  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1 (2013).  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7 (2013).  

Where the appeal arises from a claim where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Thus, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

Diagnostic Code 7336 provides ratings for internal or external haemorrhoids.  Large or thrombotic hemorrhoids, irreducible, with excessive redundant tissue, evidencing frequent recurrences, are rated 10 percent disabling.  Hemorrhoids with persistent bleeding and with secondary anemia, or with fissures, are rated 20 percent disabling.  38 C.F.R. § 4.114 (2013). 

The preponderance of the evidence show that the Veteran is not entitled to an increased evaluation of 20 percent because hemorrhoids with persistent bleeding and with secondary anemia, or with fissures, have not been present.  See 38 C.F.R. § 4.114, Diagnostic Code 7336.  At a February 2009 VA examination, the Veteran reported that his hemorrhoids had gotten progressively worse.  There was occasional bleeding, and the Veteran reported itching, burning, diarrhea, difficulty passing stool, and pain.  On examination there were external hemorrhoids with no evidence of thrombosis, bleeding or fissures. 

The Veteran had a VA examination in July 2012 at which he reported persistent itching and burning and occasional bleeding.  On examination there were external tags and some redundant perianal skin, but no hemorrhoids were seen.  The sphincter was normal and there was no fissure or stricture.  He was noted to have anemia.

The Veteran had a VA examination in May 2014 at which he reported rectal bleeding about twice a week.  The examiner felt that the Veteran's hemorrhoids were mild or moderate.  The Veteran had small or moderate external hemorrhoids with tags that he said were painful.  The examiner noted that the Veteran had anemia but did not feel it was related to hemorrhoids.  While the records show that the Veteran has hemorrhoids with recurrent bleeding, the record does not show persistent bleeding, anemia that is due to hemorrhoids, or fissures.  Therefore, he does not qualify for an evaluation of 20 percent.  See 38 C.F.R. § 4.114, Diagnostic Code 7336.

In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board finds that the rating criteria contemplate the severity of the Veteran's hemorrhoids, and no exceptional or unusual disability picture is demonstrated.  The Veteran does not have any other service-connected disabilities.  The rating criteria are therefore adequate to evaluate the service-connected hemorrhoids, and referral for consideration of an extraschedular rating is not warranted.


In light of the holding in Hart, the Board has considered whether the Veteran is entitled to "staged" ratings for his service-connected hemorrhoids, as the Court indicated can be done in this type of case.  Based upon the record, we find that at no time during the claims period has the disability on appeal been more disabling than as currently rated under the present decision of the Board. 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim of entitlement to a total rating based upon individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, however, the record does not reflect he is unemployable due to his service-connected hemorrhoids.  The February 2009 examiner did not feel that the hemorrhoids had a significant effect on employment.  The Veteran wrote in an April 2009 statement that he had missed work due to hemorrhoids.  The July 2012 examiner did not feel that the hemorrhoids had an impact on employment. 
While the record shows that there may be some interference with some job related activities due to the service-connected disability, there is no cogent evidence of unemployability and the Veteran indicated he has been working.  Thus consideration of a TDIU is not warranted.










ORDER

Service connection for residuals of a stomach injury is denied.

An evaluation in excess of 10 percent for hemorrhoids is denied.


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


